                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

FEDERICO GOMEZ,

                       Petitioner,                  MEMORANDUM DECISION &
                                                    ORDER TO DISMISS
v.

UTAH BD. OF PARDONS & PAROLE et al.,               Case No. 4:18-CV-20-DN

                       Respondents.                District Judge David Nuffer




       On February 26, 2020, the Court ordered Petitioner to within fourteen days show cause

why his petition should not be dismissed because he failed to state a claim upon which relief may

be granted. (ECF No. 17.) Petitioner has not responded as required.

       IT IS THEREFORE ORDERED that, because Petitioner has failed to state a claim upon

which relief may be granted, this action is DISMISSED.

              DATED this 18th day of March, 2020.

                                            BY THE COURT:



                                            JUDGE DAVID NUFFER
                                            United States District Court
